IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00311-CR
 
Curtis Lee Foster,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2008-1620-C2
 

MEMORANDUM  Opinion





 
            Curtis Lee Foster was convicted of
possession of a controlled substance and sentenced to 18 months in a state jail
facility.  See Tex. Health &
Safety Code Ann. § 481.115 (Vernon Supp. 2009).  Foster appealed that
conviction but has now filed a motion requesting this Court to dismiss the
appeal.  Foster personally signed the motion to dismiss.
            Accordingly, the appeal is dismissed. 
Tex. R. App. P. 42.2(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed November 25, 2009
Do
not publish
[CR25]